SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

684
KA 12-00405
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

RICKY L. MILLER, II, ALSO KNOWN AS RICKY
MILLER, II, ALSO KNOWN AS RICKY LEE MILLER, II,
DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Genesee County Court (Robert C.
Noonan, J.), rendered September 6, 2011. The judgment convicted
defendant, upon his plea of guilty, of burglary in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court